Me. Justice HeeNÁNdez
delivered the opinion of the court.
This is a case on appeal taken by Manuel Carrion from a judgment of the District Court of Ponce under which the defendant was convicted of the crime of rape, which is a felony.
The information, duly sworn to on the first day of September last year, reads as follows, to wit:
‘ ‘ The prosecuting attorney files this his information against Manuel Carrion and charges him with the commission of the crime of rape which is a felony coming under the provisions of paragraph 1 of section 255 and sections 257 and 258 of the Penal Code, said crime being committed as follows: On July 7, 1904, and in the municipal district of Juana Diaz, judicial district of Ponce, the said defendant -Manuel Carrion did lie down and have sexual intercourse with Martina Rodriguez who is not his wife and who was then under fourteen years of age. This act is contrary to the law for such cases made and provided and against the peace and dignity of The People of Porto Rico.”
Upon this information the trial was held on the 25th day of October, and the court rendered its verdict on the following day, finding the said Carrion guilty of the crime of rape, as charged in the information, and setting the 29th of the said month for pronouncing of sentence.
*210The defendant, Manuel Carrion, appeared on the day set and after he was informed of the nature of the charge and of the allegations made in his defense, he was asked whether he had any reason to allege why sentence should not be pronounced upon Mm, to which he answered, through his attorney, by submitting a writteen motion for a new trial on the ground that the verdict of guilty was contrary to law and to the evidence introduced.
The motion was overruled and on the same day, the 29th of October, the Ponce court sentenced the said Manuel Carrion to imprisonment in the penitentiary of this island for a term of five years, at hard labor, and to the payment of costs.
The aforesaid defendant Carrion took an appeal to this Supreme Court from the decision denying him a new trial and from the sentence rendered.
In the transcript of the record transmitted by the secretary of the trial court there is no objection, no bill of exceptions, and no statement as to the evidence introduced at the trial, under which the verdict of guilty was found. Neither has the appellant filed any brief in support of his appeal.
The record is therefore lacking in elements necessary in order to determine whether or not the verdict of guilty is contrary to law or to the evidence, and inasmuch as the Penal Code has been duly applied under the aforesaid verdict, we are of the opinion that no new trial should be granted and that the judgment rendered by the District Court of Ponce, on the 29th day of last year, should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred..
Mr. Justice Wolf did not sit at the hearing of this case.